Citation Nr: 1709078	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for psychiatric and neuropsychiatric disorders.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2013, and a transcript of the hearing is associated with his claims folder.  Other issues which were on appeal at that time were decided by the Board in February 2014.  The current claim was remanded in February 2014 and September 2015.  

The Board notes that the RO denied service connection for right hip disability in October 2015, and that the Veteran filed a notice of disagreement with that determination in July 2016.  As the RO has already advised that Veteran in October 2016 that a decision review officer will review this matter, remand of this matter for issuance of a statement of the case, per Manlincon v. West, 12 Vet. App. 238 (1999), would be inappropriate at this time, as it might circumvent the RO's adjudicative process.   


FINDINGS OF FACT

1.  The Veteran's current other specified trauma related disorder is related to service traumas.  

2.  The Veteran's current neurocognitive disorder was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

3.  The Veteran does not currently have any other psychiatric or neuropsychiatric disorders, except for other specified anxiety disorder, which was not manifest in service and is unrelated to service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for other specified trauma related disorder are met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for neurocognitive disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for other psychiatric or neuropsychiatric disorders are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service treatment records show that the Veteran was seen by a service psychiatrist in May 1979.  He reported alternating periods of increased energy followed by tiredness, hypersomnia, and decreased attention and concentration.  It was felt that he may have a cyclothymic personality, and psychometric testing after this showed no evidence of affective or thought disorders.  On service examination in October 1979, slight depression on occasion was reported.  

During service hospitalization following a motor vehicle accident in June 1982, the Veteran complained of head pain.  He had vomited, and a small abraded area was noted above his right eye.  About 1 week after he was hospitalized, he had temple pain and dizziness.  

On service discharge examination in September 1982, the Veteran's neurology and psychiatric clinical evaluations were normal.   

There are post-service records reporting treatment of the Veteran in 2006 for alcohol and drug issues.  In March 2006, it was noted that the Veteran had been hit by a drunk driver and suffered numerous injuries and continued to have knee, hip, and shoulder problems.  He also had a brain aneurysm.  In December 2007, it was reported that he had been clean and sober for a year and 5 months, and that he felt that he was experiencing psychiatric symptoms.  Psychiatric diagnoses will be discussed in further detail below.  

A June 2007 VA examination report shows that the criteria for a diagnosis of PTSD were reviewed, and that the Veteran did not meet all of them, and that it was concluded that he does not have PTSD.  

The Board remanded the case to the RO in February 2014, in part because a civilian drowning accident with resuscitation had not been confirmed previously (now it is), and to have a VA examination upon its confirmation.  

The Board again remanded the case to the RO in September 2015, noting that as of then, there was no medical opinion on whether the Veteran had a diagnosis of PTSD based on the stressor event of resuscitating a near drowning victim.  The Board remanded for a medical opinion on whether the Veteran had a closed head injury at the time of the 1982 accident, and also for a VA psychiatric examination, noting that there were multiple psychiatric diagnoses of record.  It asked for the VA psychiatric examiner to identify each acquired psychiatric disorder which currently exists, and to ascertain the likely etiology.  

In February 2016, a VA traumatic brain injury examination was conducted.  The examiner reviewed the Veteran's records, noting in part that available records were objectively silent for traumatic brain injury.  It was noted that December 2003 VA medical records showed evidence of a previous aneurism and an old lacunar infarct of the left caudate.  A CT scan of the Veteran's head in June 2015 showed an old infarct also.  A mini mental status examination in 2007 was normal.  At the time of a December 2007 mental health evaluation, a history of a closed head injury in 1981 which resulted in unconsciousness was reported; as was a closed head injury in 1998 due to a car accident, with subsequent cerebral aneurysm and hemorrhage in October 2003, and 2 craniotomies with complications.  It was noted that in 1992 after service, the Veteran had completed an associate of arts degree in respiratory care.  He had then worked as a respiratory therapist for 7 years, and then as an electrician apprentice for 2 years.  He had a diagnosis of polysubstance abuse in remission, and chronic brain damage.  He had had several concussions, one in 1997 when a drunk driver hit him, and another in 1987 when a flashlight hit him on the back of the head.  The examiner noted that the Veteran had written a long and elaborate notice of disagreement in November 2008 which was not what he would expect from a cognitively impaired person.  The examiner in February 2016 found that the Veteran never had a traumatic brain injury and does not currently have residuals of a traumatic brain injury.  The examiner also indicated that it was less likely than not that the Veteran had sustained a traumatic brain injury, loss of consciousness, or concussion while in service, after noting information from service treatment records, and explaining that even if the Veteran did have a mild concussion or traumatic brain injury in service, the medical literature supports that the natural progression of such is for all symptoms to be present and at worst severity initially, and then to rapidly resolve without residuals within days to weeks.  

In March 2016, a VA PTSD examination was done by a psychologist.  The psychologist examined the Veteran and found that he does not have a diagnosis of PTSD and that his symptoms do not meet diagnostic criteria for such.  The examiner pointed out that the Veteran does not meet necessary PTSD diagnostic criterion C or D for a diagnosis of PTSD, C being persistent avoidance of stimuli associated with the traumatic event, and D being negative alterations in cognitions and mood associated with the traumatic event.  The examiner found the appropriate diagnoses to be other specified anxiety disorder; and mild neurocognitive disorder.  

The examiner found that the Veteran's other specified trauma related disorder is the only mental disorder which is related to service.  He indicated that it was related to the Veteran's verified military stressors of being involved in a motor vehicle accident and the near drowning accident of a friend while the Veteran was in the military.  The Veteran indicated that these incidents had generally resolved for him, but that he had periodic intrusive thoughts of the stressors, as well as sleep disruption.  

The Veteran did not describe psychiatric symptoms related to childhood abuse, and it was concluded that as such, at this time, he most likely does not have a mental disorder related to childhood abuse.  

The examiner noted that he was asked to address previously diagnosed mental disorders, which included cyclothymic personality disorder, bipolar disorder, situational depression, generalized anxiety disorder, and a mood disorder.  The examiner indicated that the Veteran was previously diagnosed with a cyclothymic personality in 1979, but that this is no longer a diagnosis and that such diagnosis is now considered obsolete.  The examiner noted that the Veteran had been diagnosed with bipolar disorder in 2006, but that the Veteran is not currently receiving treatment for bipolar disorder and did not describe symptoms of bipolar disorder during the examination.  Accordingly, the examiner felt that the diagnosis of bipolar disorder was most likely in error.  

The examiner noted that the Veteran had been reported to have situational depression in 2008, generalized anxiety disorder in 2008, and a mood disorder in 2009.  The examiner noted that the Veteran did not report current symptoms of anxiety sufficient for a diagnosis of generalized anxiety disorder.  The Veteran described periodic anxiety which resulted in the current diagnosis of other specified anxiety disorder rather than generalized anxiety disorder.  The examiner found that the other specified anxiety disorder was "unrelated to his military stressors" and was instead related to current life stressors and was manifested by symptoms of "at times worrying, irritability and having difficulty sleeping."

The examiner noted that the Veteran had an expansive mood with loud laughing and disinhibition.  The examiner felt that these mood symptoms were most likely related to the Veteran's aneurysm in 2004.  The traumatic brain injury examiner in 2016 did not diagnose a traumatic brain injury related to service, and so the current examiner felt that the Veteran's current mood issues are most likely a part of his currently diagnosed mild neurocognitive disorder.  The examiner felt that his mild cognitive problems were most likely related to his 2004 aneurysm with memory and attention problems, which resulted in the diagnosis of mild neurocognitive disorder.  The diagnosis of neurocognitive disorder most likely accounts for the Veteran's previous diagnoses of dementia and cognitive disorder which had been updated in the diagnostic criteria used and are now considered obsolete diagnoses.  

The examiner also noted that the Veteran had been diagnosed with antisocial personality disorder in the past, but that this was most likely in error, as the Veteran's antisocial behavior primarily occurred when he was involved in substance abuse; based on the information available, the Veteran had not had legal problems or engaged in antisocial behavior since he gained abstinence from substances.  

The Veteran did not report symptoms of situational depression on that examination and was not diagnosed with depression.  The examiner indicated that most likely, the Veteran's situational depression had resolved.  

On referral back to this same VA examiner, in June 2016, on the question of what current symptoms are due to other specified trauma related disorder, the examiner indicated that symptoms of anxiety and sleep impairment are due to the Veteran's military stressors of the motor vehicle accident and the near drowning.  

Based on the evidence, the Board finds that service connection is warranted for other specified trauma related disorder.  The evidence indicates that the Veteran was involved in a motor vehicle accident in service, and that he participated in the resuscitation of a near-drowning victim.  It also indicates that, as a result of these experiences, he has a current unspecified trauma related disorder, with symptoms of anxiety and sleep impairment.  

The Board also concludes that service connection is not warranted for any other psychiatric or neuropsychiatric disorder.  The preponderance of the evidence is against a finding that the Veteran's other specified anxiety disorder was manifest in service or is otherwise related to service.  It is not shown in the service treatment records or until many years after service, and the VA examiner in 2016 indicated that it is related to the Veteran's current life stressors, rather than related to service.  The examiner considered psychiatric criteria and the Veteran's longitudinal psychiatric history and clinical findings in making this determination, and so it is deemed to be probative.  

The preponderance of the evidence is also against a finding that the Veteran's mild neurocognitive disorder is related to service.  It is not shown in service treatment records or until many years after service, and the examiner in March 2016 indicated that it is most likely related to the Veteran's post-service motor vehicle accident in 1997 and his subsequent aneurism in 2004.  He arrived at this conclusion by considering the evidence of record, and so his opinion is considered probative.  

The Board finds that the Veteran does not have any other psychiatric or neuropsychiatric disorders that can otherwise be related to service.  There are a number of reported disorders in the record.  However, the preponderance of the objective medical evidence indicates that they do not exist and have not existed at any time since the claim was filed in September 2006.  That objective medical evidence is by VA examiners who have reviewed the record and satisfactorily explained why such other disorders do not exist.  In the absence of satisfactory proof of the current existence of those other disorders, including PTSD, service connection is not warranted for them [and for any personality disorders, service connection for them is not permitted.  38 C.F.R. § 3.303(c)].  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  


ORDER

Service connection for other specified trauma related disorder is granted.  

Service connection for the currently existing neurocognitive disorder is denied.

Service connection for any psychiatric disorder other than other specified trauma related disorder is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


